ON appellant’s motion for rehearing.
CHRISTIAN, Judge.
Our conclusion, after re-examining the record in the light of appellant’s motion for rehearing, is that we were correct in holding originally that the evidence warrants the conclusion that appellant was guilty of bookmaking.
We are also of opinion that the charge of the court adequately presented the case to the jury.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.